Title: From George Washington to Colonel Zebulon Butler, Major Barnet Eichelberger and the Commanding Officer at Fort Wallis, Pa., 1 March 1779
From: Washington, George
To: Butler, Zebulon,Eichelberger, Barnet,Commanding Officer at Fort Wallis, Pa.


sir.
Head Quarters [Middlebrook] 1st March 1779.

Persons presenting themselves at your post with passports signed by Colonel William Patterson—are to be suffered to pass and repass without interruption and without search of their Canoes or baggage—they are farther to be supplied with five days provision on their applying for it—and you will afford them any other assistance their circumstances may require. I am Sir Your most obedt servt
Go: Washington

P.S. In case of your being relieved—you will deliver this letter to the officer who succeeds you for his government.
